                 Case 2:19-cr-00127-TLN Document 37 Filed 01/27/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00127-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   WILLIAM MICHAEL NITSCHKE,                           DATE: January 28, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on January 28, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until February

22 25, 2021, at 9:30 a.m., and to exclude time between January 28, 2021, and February 25, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     Counsel for the defendant recently substituted in as counsel. Discovery

26          associated with this case includes approximately 50 pages of reports and several audio/video

27          recordings. All of this discovery was produced directly to prior counsel. Defense counsel is in

28          the process of reviewing discovery and performing investigation.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00127-TLN Document 37 Filed 01/27/21 Page 2 of 3


 1                b)     Counsel for the defendant desires additional time to obtain and review initial

 2        discovery, obtain records of prior arrests and convictions, prepare relevant motions, discuss trial

 3        strategies, prepare possible defenses, and otherwise prepare for trial.

 4                c)     Counsel for the defendant believes that failure to grant the above-requested

 5        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6        into account the exercise of due diligence.

 7                d)     The government does not object to the continuance.

 8                e)     Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of January 28, 2021 to February 25,

13        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15        of the Court’s finding that the ends of justice served by taking such action outweigh the best

16        interest of the public and the defendant in a speedy trial.

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00127-TLN Document 37 Filed 01/27/21 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 26, 2021                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ MICHAEL W. REDDING
 9                                                            MICHAEL W. REDDING
                                                              Assistant United States Attorney
10

11
     Dated: January 26, 2021                                  /s/ Michael E. Hansen
12                                                            Michael E. Hansen
13                                                            Counsel for Defendant
                                                              William Michael Nitschke
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 26th day of January, 2021.
18

19

20

21                                                                  Troy L. Nunley
                                                                    United States District Judge
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
